Citation Nr: 0425267	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  95-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

4.  Entitlement to service connection for a cervical and 
thoracic spine injury.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

6.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September to December 
1986 and November 1987 to June 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the No. Little Rock, Arkansas, Regional Office (RO).  In 
September 1999, the Board remanded the case to the RO to 
schedule a Travel Board hearing, which was subsequently held 
in November 2000 before the undersigned Board Member.  During 
the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
became law.  In January 2001, the Board remanded the case to 
the RO, in part, for consideration of the VCAA.  

The appellate issues will be addressed in the REMAND portion 
of the decision below and will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




REMAND

With respect to the appellate issues, it does not appear that 
the RO has expressly satisfied the Veterans Claims Assistance 
Act of 2000 requirement that VA notify the veteran as to 
which evidence was to be provided by the veteran, and which 
would be provided by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Additionally, although an August 2003 VA neurologic 
examination was conducted regarding the carpal tunnel 
syndrome and migraine headache appellate issues, a medical 
opinion was not rendered on the etiology of said claimed 
disabilities.  Also, a VA medical opinion has not been 
rendered on the etiology of any cervical and thoracic spine 
disability that may be manifested.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issues, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  See 
Quartuccio.  

2.  With respect to the carpal tunnel 
syndrome and migraine headache service 
connection issues, the RO should have the 
same examiner who conducted the August 
2003 VA neurologic examination or, if 
unavailable, another VA physician, review 
the entire claims folder, examine 
appellant if necessary, and express an 
opinion, including degree of probability 
in terms of is it at least as likely as 
not (i.e., is there at least a 50 percent 
probability) as to the following:  Is any 
chronic carpal tunnel syndrome or 
migraine headache disorder causally or 
etiologically related to military service 
(i.e., did a chronic carpal tunnel 
syndrome or migraine headache disorder 
have an in-service onset or was carpal 
tunnel syndrome manifested to a 
compensable degree within the one-year 
post-service presumptive period)?  In 
discussing the etiology of appellant's 
carpal tunnel syndrome, the physician 
should comment on the clinical 
significance, if any, of appellant's 
post-service employment history, which 
included working for a parcel delivery 
business lifting heavy boxes (See a 
November 1994 private medical record).  

The report(s) should contain an adequate 
discussion of appellant's medical 
history, as well as clinical findings 
upon which the diagnoses are based, and 
provide a sufficient rationale for the 
medical conclusions.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the physician in the 
report.

If there is no relationship between the 
claimed carpal tunnel syndrome/migraine 
headache disorder and military service, 
that too should be specifically set forth 
in the claims folder.

3.  With respect to the cervical and 
thoracic spine injury service connection 
issue, the RO should arrange for an 
appropriate VA physician to review the 
entire claims folder, examine appellant, 
and express an opinion, including degree 
of probability in terms of is it at least 
as likely as not (i.e., is there at least 
a 50 percent probability) as to the 
following:  Is any chronic cervical and 
thoracic spine disability currently 
manifested and, if so, was it causally or 
etiologically related to military 
service?  In discussing the etiology of 
any currently manifested cervical and 
thoracic spine disability, the physician 
should comment on the clinical 
significance, if any, of appellant's 
post-service industrial-related back 
injury (See a November 1994 private 
medical record).  

The report should contain an adequate 
discussion of appellant's medical 
history, as well as clinical findings 
upon which the diagnoses are based, and 
provide a sufficient rationale for the 
medical conclusions.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the physician in the 
report.

If there is no relationship between the 
claimed cervical and thoracic spine 
disability and military service, that too 
should be specifically set forth in the 
claims folder.

4.  The RO should review any additional 
evidence and readjudicate the appellate 
issues, with consideration of applicable 
court precedents and statutory and 
regulatory provisions.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




